Citation Nr: 1019884	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for dysentery.  



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had service from November 1941 to November 1942 
and February 1945 to June 1946 with the Philippine 
Commonwealth Army, USAFFE (U.S. Armed Forces, Far East).  He 
also was a documented prisoner of war (POW) of the Japanese 
Government from April to October 1942.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The service department has confirmed that the Veteran was 
a POW from April 1942 to October 1942.

2.  The Veteran was hospitalized for treatment of dysentery 
from October 1942 to November 1942, which was during his 
period of active service.  

3.  A preponderance of the evidence is against a finding that 
the Veteran has current residuals of dysentery or that 
dysentery has been manifested to a compensable degree after 
separation from active service.  


CONCLUSION OF LAW

Dysentery was not incurred in or aggravated by service, nor 
may dysentery, as a presumptive disease for former POWs, be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice, and, as discussed herein, none 
has been shown.

Upon review of the record, the Board concludes that the 
Veteran was provided with adequate VCAA notice prior to the 
November 2007 rating decision which denied the claim, by way 
of a May 2007 VCAA notice letter, as explained below. 

Specifically, in the May 2007 correspondence, the RO apprised 
the Veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence VA 
would attempt to obtain on his behalf.  In this regard, the 
RO advised him of what the evidence must show to establish 
entitlement to service connected compensation benefits for 
his claimed disorder, advised him that VA needed evidence 
showing that dysentery had existed from military service to 
the present time, and described the types of information and 
evidence that he needed to submit to substantiate his claim.  
The RO also explained what evidence VA would obtain and would 
make reasonable efforts to obtain on the Veteran's behalf.  

In particular regard to the Dingess requirements, the Board 
notes that the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date once service 
connection was established, in the May 2007 VCAA notice 
letter.  

In view of the foregoing, the Board finds that the RO 
effectively satisfied the notice requirements of the VCAA 
with respect to issue adjudicated herein in the May 2007 
notice letter and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187. 

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, and the 
March 2009 SOC, which include discussions of the facts of the 
claim, pertinent laws and regulations, notification of the 
bases for the decision, and a summary of the evidence 
considered to reach the decision.  

In regard to VA's statutory duty to assist, the Board notes 
that the Veteran was afforded with a medical examination in 
connection with his claim in July 2007.  Although the 
examiner did not specifically confirm review of the claims 
folder, the examiner did note that there was evidence of an 
unrelated heart disorder in the claims folder.  Thus, the 
Board is satisfied that the examiner reviewed the Veteran's 
claims folder in conjunction with the examination.  The 
examiner also considered the Veteran's lay statements as 
reported at the examination.  However, the examiner did not 
diagnose any current residuals associated with in-service 
dysentery, as will be discussed in greater detail below.  
Because he did not find that a current disorder was present, 
it is harmless error that he provided no medical nexus 
opinion based on consideration of the evidence of record.  
For these reasons, the Board finds that the VA examination 
report is adequate for the purposes of this adjudication.  

The Board additionally notes that, while the Veteran's 
service treatment records (STRs) are sparse, a medical 
certificate dated January 1953 notes that the Veteran was 
"confined to [the] hospital for treatment from October 9, 
1942 to November 30, 1942" for dysentery.  The service 
department has also confirmed his POW status.  

In regard to post-service treatment records, the Board notes 
that the Veteran indicated in a September 2006 letter that he 
was privately treated for dysentery after leaving service in 
November 1942.  He also previously wrote in his July 1990 
claim, on VA Form 21-526, that he was treated for dysentery 
by Dr. E.S. in Beckley, West Virginia, from 1946 to the 
present.  However, he has not furnished a completed 
authorization and consent form, VA Form 21-4142, so that VA 
may obtain the records despite being advised to do so in the 
May 2007 VCAA notice letter.  He also has not provided any 
treatment records for this period to VA himself.  Indeed, 
after receipt of the May 2007 notice letter, the Veteran 
responded that he had no other information or evidence to 
give VA to substantiate his claim and asked that his claim be 
decided as soon as possible.  See July 2007 VCAA Notice 
Response form. 

The law requires that the claimant cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-
Federal agency or department custodians and provide enough 
information to identify and locate the existing records.  
38 C.F.R. § 3.159(c).  VA's duty to assist the Veteran in the 
development of his claim is not a one-way street.  The 
Veteran is obligated to cooperate when he is asked for 
information which is essential in obtaining relevant 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In the present case, the Veteran has not provided enough 
information to request the alleged treatment records.  
Further, review of the post-service treatment records 
included in the record does not show treatment for any 
current residuals of in-service dysentery.  Thus, in 
consideration of the foregoing, the Board finds that VA has 
satisfied its duty to assist and a remand in order to attempt 
to obtain the necessary authorization from the Veteran to 
request the identified private treatment records is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(holding that a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although we have an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

In the present case, the Veteran essentially contends that he 
suffered from dysentery while a POW in a Japanese 
concentration camp during his service in World War II and, 
consequently, he is entitled to service connection for the 
disorder.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a).  As a general matter, 
service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.309(c)(2), if a Veteran is a former POW 
and was interned or detained for not less than 30 days, 
certain diseases, including chronic dysentery, shall be 
service connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
service even if there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
section 3.307 are also satisfied.  .  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide 
an eye-witness account of an individual's visible symptoms.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
Initially, the Board notes that the service department has 
confirmed the Veteran's status as a former POW.  Indeed, the 
DARP Form 632 included in the record shows that the Veteran 
was a POW from April 10, 1942, to October 8, 1942, which was 
during a period when he was under actual physical restraint 
by the enemy.  The Veteran was still a member of the 
Philippine Commonwealth Army when he was released from the 
service of the U.S. Armed Forces in June 1946.

The Board also notes that a letter from the Pangasinan 
Provincial Hospital dated January 26, 1953, notes that the 
Veteran was a released war prisoner and was confined to the 
hospital for treatment of dysentery from October 9, 1942, to 
November 30, 1942.  



Dysentery is defined as any of various disorders marked by 
inflammation of the intestines, especially of the colon, and 
attended by pain in the abdomen, tenesmus, and frequent 
stools containing blood and mucus.  It is also noted that 
causes of dysentery include chemical irritants, bacteria, 
protozoa, or parasitic worms.  See Dorland's Illustrated 
Medical Dictionary 573 (30th ed. 2003).

Thus, the evidentiary record clearly shows that the Veteran 
is a former POW and was treated for dysentery (i.e., a 
gastrointestinal disorder) for nearly two months during his 
period of service.  However, the evidentiary record does not 
show that the Veteran has current residuals associated with 
his in-service treatment for dysentery, as will be explained 
below.    

In this regard, the Board notes that the Veteran underwent a 
medical examination in connection with his claim in July 
2007.  At that time, the examiner noted that he had a 
positive history of having suffered from chronic dysentery, 
and referred to the Veteran's hospitalization after being a 
POW.  However, in the "review of systems portion" of the 
report, the examiner wrote that the Veteran said his 
gastrointestinal system was currently normal.  Also, on 
physical examination, the examiner noted that Veteran 
demonstrated mild obesity, a soft abdomen that was non-tender 
to palpation, and positive bowel sounds.  After examination 
and interview of the Veteran, the examiner did not diagnose 
the Veteran with a gastrointestinal disorder.     

Also, as noted above, post-service treatment records included 
in the claims folder similarly include no clinical findings 
of a gastrointestinal disorder, and do not otherwise show 
that the Veteran currently suffers from any residuals from 
his in-service treatment for dysentery.  Indeed, there is no 
medical evidence showing treatment of dysentery since service 
included in the record.    

In consideration of the foregoing, the Board notes that the 
probative and competent evidence of record is against finding 
that the Veteran suffers from dysentery.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997).  Without proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The Board recognizes the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis may be negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where the 
overall record fails to support a diagnosis of a claimed 
disability at any time during the period of the claim, that 
holding does not apply.

In making the above determination, the Board has considered 
the Veteran's assertion that he has dysentery related to his 
military service.  However, as stated above, the most 
competent and probative medical evidence of record is against 
finding that he currently has dysentery associated with his 
service.  Although there are situations in which lay evidence 
can be sufficient to establish a diagnosis of a disorder such 
as when a lay person is competent to identify the medical 
condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional, see Davidson v. Shinseki, supra, there is no 
indication that the Veteran herein has the requisite 
knowledge of medical principles which would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, his statements as to a 
current diagnosis of dysentery are not considered competent 
evidence because he is not considered competent to diagnose 
the disorder.  Moreover, his unsupported lay statements are 
outweighed by the competent medical evidence of record, which 
shows no diagnosis of a current gastrointestinal disorder, to 
include dysentery.    

As noted above, reasonable doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue, under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  However, where the preponderance of the evidence is 
against the claim, that doctrine is not applicable, and the 
claim must be denied.  See Gilbert v. Derwinski, supra.




ORDER

Service connection for dysentery is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


